Citation Nr: 1229281	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-03 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for chronic lumbar strain with degenerative joint disease. 

2.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder impingement syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1950 to May 1952 and from June 1953 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Board videoconference hearing at the RO in September 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The issues were remanded for further development by the Board in May 2012 to associate the December 2011 and April 2012 VA examinations with the claims file.  The December 2011 examination was found to not exist and the April 2012 VA examination record was associated with the claims file.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back disability manifested with more than 30 degrees of flexion of the low back and without ankylosis or incapacitating episodes. 

2.  The Veteran's left shoulder disability manifested with dislocation of the left shoulder without limitation of motion of the arm to midway between side and shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for chronic lumbar strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an initial disability rating in excess of 20 percent for left shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The appeal for a higher initial rating for a low back and shoulder disability arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in June 2008 and November 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for increased disability ratings.  The VLJ asked questions to ascertain the extent of any current symptoms or treatment for the disabilities.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher disability ratings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Higher Initial Disability Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Chronic Lumbar Strain

Lumbosacral or cervical strain is rated under Diagnostic Code 5237.  Diagnostic Code 5237 refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:
	
A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

To receive an increased rating under Diagnostic Code 5237 the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  To receive an increased disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence must show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

At the June 2008 VA examination, the Veteran's active range of motion for forward flexion was 60 degrees with no objective evidence of pain.  Three repetitions of flexion were negative for additional pain, fatigue, weakness, lack of endurance, or incoordination.  Additional VA treatment records show complaints of chronic back pain. 

The Veteran was afforded another VA examination in November 2011.  The examiner noted the Veteran's flexion to be 90 degrees or greater.  The examiner noted no objective evidence of painful motion.  Upon repetitive use testing with three repetitions, the examiner noted flexion of 90 degrees or greater.  The examiner found no additional limitation in range of motion following repetitive-use testing.  The examiner did note complaints of pain upon motion.  The examiner also noted no incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  

The Veteran had a VA examination for peripheral neuropathy in April 2012.  This examination was intended to address diabetic peripheral neuropathy.  The examiner noted mild parethesias in the legs but stated that they were not caused by lumbar radiculopathy and therefore, they cannot be rated in conjunction with a back claim.

Although the Veteran experiences pain with motion, this pain has not caused a limitation of flexion to 30 degrees, ankylosis, or incapacitating episodes.  38 C.F.R. § 4.71a.  The June 2008 and November 2011 examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted no change in range of motion findings due to pain or repetition.  The Veteran did report pain; however, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the low back.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  

Based on the evidence showing no more than limitation of flexion to the degree required by the 20 percent rating criteria, the Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of the 20 percent currently awarded.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Left Shoulder Impingement

The Veteran's left shoulder impingement is rated under Diagnostic Code 5203 for impairment of the clavicle or scapula.  Under that regulation, malunion of the clavicle or scapula warrants a 10 percent disability rating.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent disability rating.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent disability rating.  Dislocation of the clavicle or scapula warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 also notes that the disability may be rated on impairment of function of the contiguous joint.  Limitation of motion of the arm is rated under Diagnostic Code 5201.  Under this provision, limitation of motion of the arm at shoulder level warrants a 20 percent disability rating for the major arm; limitation of motion of the arm midway between side and shoulder level warrants a 30 percent disability rating for the major arm; and limitation of motion of the arm to 25 degrees from side warrants a 40 percent disability rating for the major arm.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in June 2008.  At that time, the Veteran reported an inability to o things above his head.  The examiner noted tenderness with movement of the shoulder.  The examiner measured flexion to 135 degrees with subjective, but no objective, evidence of pain.  The examiner noted abduction to 125 degrees with subjective, but no objective, evidence of pain.  With three repetitions, the examiner noted positive additional pain, but negative additional fatigue, weakness, lack of endurance, or incoordination.  He found no additional loss of flexion when additional pain is noted.  

The Veteran was afforded another VA examination in November 2011.  The Veteran reported increased pain in his shoulder.  The examiner reported left shoulder flexion and abduction to 115 degrees, with pain at 100 degrees.  Upon repetitive testing the examiner noted flexion to 115 degrees and abduction to 95 degrees.  The examiner noted the additional limitation in range of motion of the shoulder following repetitive use testing and found additional functional loss due to less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, and atrophy of disuse.  The examiner again noted dislocation, specifically acromioclavicular separation or sternoclavicular dislocation.  The April 2012 peripheral nerves examination did not find any neurological disability of the arms.
Again, although the Veteran experiences pain with motion, this pain has not caused a limitation of arm movement to halfway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The June 2008 and November 2011 examiners addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The November 2011 examiner specifically noted the additional limitation of motion due to pain upon repetitive testing.  Although the Veteran's pain caused additional limitation of motion, the Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the left shoulder.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).

Based on the evidence showing no limitation of motion of the arm to the degree required by the 30 percent rating criteria, the Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of the 20 percent currently awarded.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptoms of the Veteran's low back and left shoulder disabilities are pain and limitation of motion, which are also addressed in the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for chronic lumbar strain with degenerative joint disease is denied. 

Entitlement to an initial disability rating in excess of 20 percent for left shoulder impingement syndrome is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


